STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 17, 2018
               Plaintiff-Appellee,

v                                                                    No. 337287
                                                                     Ingham Circuit Court
JAMELL JOSHUA-ALLEER BARBER,                                         LC No. 16-000008-FC

               Defendant-Appellant.


Before: O’BRIEN, P.J., and CAVANAGH and STEPHENS, JJ.

PER CURIAM.

       Defendant appeals as of right his convictions following a jury trial for armed robbery,
MCL 750.529, first-degree home invasion, MCL 750.110a(2), and possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b(1). The trial court sentenced
defendant to 12½ to 25 years’ imprisonment for armed robbery, 10 to 20 years for home
invasion, and 2 years for felony firearm. The trial court ordered defendant to serve his felony-
firearm sentence first, consecutive to his other sentences, with 434 days credit for time served,
and then serve his sentences for armed robbery and home invasion concurrently. We affirm.

        On the morning of November 5, 2015, defendant and a group of young males planned
and executed a coordinated attack on an older man in an attempt to rob the man’s house. After
surveilling the man’s house, two members of the group feigned a forced entry at the front door
knowing that it would lure the man outside by the side entrance. A three member group,
including defendant, lay in wait for the man at the side door and viciously attacked him once he
emerged. The man fought back and retreated into his house, dragging the three attackers in with
him. The man broke free and dashed to his bed in the living room. As he did so, one of the
perpetrators pulled out a gun and shot at the man. The shots missed, and the man was able to
retrieve his gun from under his pillow, turn, and return fire. The man’s shots struck each of the
three intruders. One was shot in the hand, one in his shoulder, and defendant was shot through
his right leg. The perpetrators ran off into a nearby wooded area, leaving a trail of blood. Police
eventually apprehended the group.

        On appeal, defendant first argues that his trial counsel provided him ineffective assistance
in several ways. We disagree. Whether a defendant was deprived of the effective assistance of
counsel presents a mixed question of fact and constitutional law. People v Heft, 299 Mich. App.
69, 80; 829 NW2d 266 (2012). Findings of fact, if any, are reviewed for clear error, while legal

                                                -1-
questions are reviewed de novo. Id. Although defendant preserved the issue by filing a motion
for remand in this Court, because this Court denied the motion, 1 and no evidentiary hearing was
held, our review is limited to mistakes apparent on the record. See People v Seals, 285 Mich
App 1, 19-20; 776 NW2d 314 (2009).

        To prevail on a claim of ineffective assistance, a defendant must show that “(1) counsel’s
performance fell below an objective standard of reasonableness and (2) but for counsel’s
deficient performance, there is a reasonable probability that the outcome would have been
different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). “A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” People v
Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001) (citation and quotation marks omitted).
Further, defendant “has the burden of establishing the factual predicate for his claim of
ineffective assistance of counsel.” People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).
Effective assistance of counsel is presumed, and defendant bears a heavy burden of proving
otherwise. People v Solmonson, 261 Mich. App. 657, 663; 683 NW2d 761 (2004).

        Defendant first argues that defense counsel provided ineffective assistance by failing to
effectively communicate with him, resulting in counsel’s failure to call witnesses on defendant’s
behalf. “Decisions regarding what evidence to present and whether to call or question witnesses
are presumed to be matters of trial strategy.” People v Rockey, 237 Mich. App. 74, 76; 601 NW2d
887 (1999). “This Court does not second-guess counsel on matters of trial strategy, nor does it
assess counsel’s competence with the benefit of hindsight.” People v Russell, 297 Mich. App.
707, 716; 825 NW2d 623 (2012). “A particular strategy does not constitute ineffective
assistance of counsel simply because it does not work.” People v Matuszak, 263 Mich. App. 42,
61; 687 NW2d 342 (2004).

        Defendant’s contention that defense counsel failed to communicate with him lacks
support in the record. The record reveals that defendant had contact and communicated with
defense counsel during trial. The record also indicates that defense counsel sought and obtained
funds from the trial court to hire a private investigator to assist in preparation of defendant’s
defense. Defendant’s affidavit attached to his motion to remand filed in this Court also indicates
that defendant communicated with his trial counsel before trial. The record does not establish
that defense counsel failed to effectively communicate with defendant.

        In his brief on appeal, his Standard 4 brief, 2 his motion for remand, and his affidavit
attached to his motion, defendant argued that defense counsel’s failure to communicate with him
led to defense counsel not calling favorable witnesses on defendant’s behalf. However, in none
of those filings did defendant identify a single witness whom defense counsel should have but
failed to call to testify. Nor does defendant provide what the unidentified witnesses’ testimonies
would have been or how their testimonies would have established, or even assisted, a defense.


1
 People v Barber, unpublished order of the Court of Appeals, entered August 21, 2017 (Docket
No. 337287).
2
    Michigan Supreme Court Administrative Order 2004–6, Standard 4.


                                               -2-
The “failure to call witnesses only constitutes ineffective assistance of counsel if it deprives the
defendant of a substantial defense.” People v Dixon, 263 Mich. App. 393, 398; 688 NW2d 308
(2004). Defendant fails to specify what defense, if any, the purported failure to call these
unidentified witnesses deprived him of. Accordingly, defendant has failed to establish any
factual predicate for his claim of ineffective assistance in this regard. Hoag, 460 Mich. at 6.

        Defendant also argues that defense counsel failed to effectively cross-examine one of the
perpetrators of the crimes in this case who testified against defendant. Defendant contends that
the witness’s preliminary examination testimony contradicted his trial testimony and that his trial
testimony was false and undermined defendant’s mere presence defense. Decisions whether and
how to cross-examine witnesses are matters of trial strategy. People v Dunigan, 299 Mich. App.
579, 589-590; 831 NW2d 243 (2013).

        At trial, the subject witness testified that, while the group was in the car before
committing the crimes in this case, two perpetrators in the group gave orders about how the
group was going to conduct the robbery. The record indicates that during cross-examination,
defense counsel attempted to elicit testimony that the perpetrators of the crime actually did not
discuss anything as they rode to the location of the robbery, which was what the witness testified
to during the preliminary examination. The witness did not recall his previous testimony, and
defense counsel initially sought to refresh the witness’s recollection, but then simply had the
witness read aloud the preliminary examination question and answer in which he testified that he
did not hear defendant say anything during the commission of the crimes. Defense counsel next
elicited an admission from the witness that defendant did not have a gun. The prosecution
followed up by having the witness reaffirm his testimony that two others in the group gave
orders about how the group was going to conduct the robbery.

        Defendant argues that defense counsel’s failure to impeach the witness with his prior
statement that no conversation occurred in the car before the crime deprived defendant of a mere
presence defense because it evidenced that defendant was aware of the group’s intent to commit
a crime. However, a review of the record establishes ample evidence to refute this claim. The
subject witness’s testimonies at the preliminary examination and at trial placed defendant at the
scene and provided that defendant actively participated in the crimes. The witness’s trial
testimony clarified that, once the perpetrators of the robbery arrived at the location, five
members of the group first surveilled the victim’s house from the back, then they all returned to
the vehicle and split into two groups that carried out separate and distinct assignments to commit
the robbery. The evidence established that defendant went with two others around the back of
the house. The evidence indicated that the group planned and coordinated an attack on the
victim. The witness’s testimonies at the preliminary examination and at defendant’s trial did not
vary on these relevant facts. Further, the victim testified that attackers hit him from behind when
he stepped out of his house to investigate the attempted forced entry at the front door. The three
attackers entered his house, whereupon the victim shot defendant while defendant was inside the
house. The police found and collected defendant’s blood outside the house and from the trail
into the woods.

       We believe that the totality of the evidence presented at trial established that planning and
coordination preceded the crimes and that defendant played the part assigned to him, regardless
of whether the planning occurred in the vehicle or outside it after they arrived. Moreover,

                                                -3-
defense counsel’s cross-examination of the witness, albeit not a particularly destructive cross-
examination, elicited two factual clarifications to defendant’s benefit. Even if defense counsel
had exposed in greater detail contradictions in the witness’s testimony, the effectiveness of such
cross-examination would have been negligible given the overwhelmingly evidence, other than
the witness’s testimony, that worked against defendant’s mere presence defense. Therefore,
there is not a reasonable probability that the outcome would have been different had defense
counsel impeached the witness with his preliminary examination testimony. 3 Trakhtenberg, 493
Mich. at 51.

        In his Standard 4 brief, defendant argues that defense counsel provided ineffective
assistance by not objecting to the prosecution’s aiding-and-abetting theory. The evidence at trial,
however, supported defendant’s convictions for aiding and abetting first-degree home invasion
and armed robbery. MCL 767.39 provides:

               Every person concerned in the commission of an offense, whether he
       directly commits the act constituting the offense or procures, counsels, aids, or
       abets in its commission may hereafter be prosecuted, indicted, tried and on
       conviction shall be punished as if he had directly committed such offense.

Three elements are required to convict a defendant under an aiding-and-abetting theory of
prosecution:

       (1) the crime charged was committed by the defendant or some other person; (2)
       the defendant performed acts or gave encouragement that assisted the commission
       of the crime; and (3) the defendant intended the commission of the crime or had
       knowledge that the principal intended its commission at the time that [the
       defendant] gave aid and encouragement. [People v Robinson, 475 Mich. 1, 6; 715
       NW2d 44 (2006) (citation and quotation marks omitted).]

        This Court clarified in People v Pinkney, 316 Mich. App. 450, 472; 891 NW2d 891
(2016), that the aiding-and-abetting issue may be put before the jury as long as evidence existed
that tended to establish that more than one person committed the crime. In this case, defendant
cannot reasonably dispute that the group worked together to commit the crimes. The prosecution
presented overwhelming evidence that defendant and two others attacked the victim, entered his
house to rob him, and then fled after being shot. The record unequivocally established that
defendant performed acts and actively assisted the others regarding the commission of the crimes
and the group all intended to commit the crimes. Had defense counsel objected to the
prosecution’s use of the aiding-and-abetting theory, such objection would have been futile.
Defense counsel was “not required to make a meritless motion or a futile objection.” People v



3
  Defendant also argues in his Standard 4 brief that defense counsel should have impeached the
witness with his criminal history, but does not provide any evidence of the witness’s criminal
history or show how it was relevant and admissible under MRE 609. Therefore, defendant failed
to establish the factual predicate of his claim. Hoag, 460 Mich. at 6.


                                                -4-
Goodin, 257 Mich. App. 425, 433; 668 NW2d 392 (2003). Counsel’s performance in this regard
did not fall below an objective standard of reasonableness. Trakhtenberg, 493 Mich. at 51.

        Defendant also argues in his Standard 4 brief that defense counsel provided ineffective
assistance by not moving for a directed verdict. Defendant relies on the fact that no gun was
found and that the victim did not identify defendant as one of his attackers. Defendant ignores
the substantial evidence that put defendant at the scene of the crime and established that he
actively participated in the commission of the armed robbery and home invasion, got shot, and
left a blood trail to his location in the woods. A motion for a directed verdict would have been
futile. Defense counsel was “not required to make a meritless motion or a futile objection.”
Goodin, 257 Mich. App. at 433.

        Defendant next argues in his Standard 4 brief that defense counsel provided ineffective
assistance by agreeing to suppress defendant’s statements in exchange for defendant not
testifying at his trial. Defendant mischaracterizes the parties’ agreement regarding use of his
statements to police officers. Defense counsel moved to suppress defendant’s statements on the
ground that he was not provided a Miranda4 warning by police before he made statements to
them. The record does not indicate when those statements were made or their content. The
record also does not indicate why defense counsel agreed to entry of the stipulated order that
required the prosecution to refrain from using defendant’s statements in its case in chief but
potentially permitted use of such statements if defendant chose to testify at trial. Because the
trial court record lacks clarification and provides no rationale, we decline speculating regarding
defense counsel’s reason for the stipulation. We assume, however, that defense counsel faced a
difficult decision regarding trial strategy. Further, defendant had the opportunity to testify on his
own behalf, but he knowingly and voluntarily waived that right at trial. 5 “This Court does not
second-guess counsel on matters of trial strategy, nor does it assess counsel’s competence with
the benefit of hindsight.” Russell, 297 Mich. App. at 716. Based on the record, there is no basis
to conclude that counsel’s performance in this regard was objectively unreasonable.
Trakhtenberg, 493 Mich. at 51.

        In his Standard 4 brief, defendant argues that defense counsel also provided ineffective
assistance by not objecting to the prosecution’s calling a paramedic as a witness who authored a
Lansing Fire Department report. Defendant suggests that defense counsel and defendant had no
knowledge of the witness’s testimony in advance of trial. The trial court record, however,
indicates that the prosecution identified the witness long before trial in its witness list and
specified that the witness was a member of the Lansing Fire Department. Further, the record
reflects that, before the second day of defendant’s trial and before any witness testified or
evidence had been presented, the prosecution advised the trial court and defense counsel that the
witness would testify and that the report he authored might be offered as a trial exhibit in
redacted form if necessary to exclude any statements made by defendant to police before


4
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L Ed2d 694 (1966).
5
 There is no support in the record for defendant’s contention that counsel agreed to suppress
defendant’s statements in exchange for defendant not testifying.


                                                -5-
defendant received a Miranda warning. 6 The prosecution explained that it lacked certainty about
the content of the witness’s testimony and was taking precautions to not elicit testimony of
improperly obtained admissions by defendant. When the witness eventually testified, he stated
that defendant told him that he got shot while in the woods, and the jury was left to determine the
veracity of defendant’s exculpatory statement.7 Defendant has not adequately explained the
grounds on which defense counsel should have objected to the witness’s testimony, nor how the
outcome would have been different had the witness not testified. Accordingly, defendant has
failed to establish ineffective assistance on this ground. Trakhtenberg, 493 Mich. at 51.

       Next, defendant argues that he is entitled to resentencing because the trial court made a
sentencing-guidelines scoring error with regard to offense variable (OV) 10 that resulted in a
disproportionate sentence. We disagree.

         Initially, we note that defendant’s challenge to OV 10 is waived. Defendant’s OV 10
score was originally calculated at zero points. At sentencing, the prosecution argued that OV 10
should have been scored at 15 points, and the following exchange between defense counsel and
the trial court followed:

       The Court. Mr. Kamar, any objection?

       Mr. Kamar [defense counsel]. Well, the Court heard the facts, Your Honor. So
       I’m not going to say one thing one way or the other. So we would agree based
       upon the facts.

       The Court. That it would be scored 15 points?

       Mr. Kamar. Yes. Elicited at trial. I mean, how can I disagree?

       The Court. All right. So OV 10 will be scored at 15 points. Mr. Roth?

       Mr. Roth [the prosecutor]. Thank you, Your Honor. We have no other
       corrections. That would make our total OV 85, which is Level V, and it would
       make our new range 135 to 225.


6
  Defendant alludes to something exculpatory in the report that was withheld, but defendant fails
to mention what that might have been or how it may have served his defense. Defendant also
suggests, without any support in the record, that the report was not available to defense counsel,
and that defense counsel was ineffective for not failing to move for an adjournment to review the
document and present the allegedly exculpatory information. Because defendant has not
provided a factual basis for either assertion, defendant failed to establish the factual predicate of
both claims. Hoag, 460 Mich. at 6.
7
  Defendant asserts that this testimony “was used to discredit defendant’s character and prejudice
the jury, making defendant seem dishonest.” However, the jury was free to believe that
defendant was telling the truth in his statement to the witness. We see nothing inherent in this
testimony that reflected defendant’s character or made “defendant seem dishonest.”


                                                -6-
       The Court. Are you in agreement with that calculation, Mr. Kamar?

       Mr. Kamar. Yes, sir.

“[W]aiver is the intentional relinquishment or abandonment of a known right.” People v
Carines, 460 Mich. 750, 763 n 7; 597 NW2d 130 (1999) (citation and quotation marks omitted).
“A defendant may not waive objection to an issue before the trial court and then raise it as an
error before this Court.” People v Fetterley, 229 Mich. App. 511, 520; 583 NW2d 199 (1998).
Here, defense counsel waived any objection to the trial court’s scoring of OV 10 by stating that
“we would agree based upon the facts.” But not only did defense counsel waive objection, he
explicitly agreed that the scoring was proper. On these facts, this issue is waived. Defendant’s
waiver extinguished any error. See People v Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000).

        However, even were defendant’s challenge to his OV scoring not waived, defendant’s
failure to object to the trial court’s OV scoring left the issue unpreserved on appeal. See People
v Ackah-Essien, 311 Mich. App. 13, 35-36; 874 NW2d 172 (2015). Generally, we review for
clear error the trial court’s factual determinations used for sentencing under the sentencing
guidelines, and such facts must be supported by a preponderance of the evidence. People v
Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). However, unpreserved scoring errors are
reviewed for plain error affecting substantial rights. People v Lockridge, 498 Mich. 358, 392;
870 NW2d 502 (2015).

       Defendant argues that the trial court should not have assessed any points for OV 10
because defendant did not engage in any predatory conduct, but merely happened to be present
when the crimes were committed. Defendant’s arguments lack merit.

       When calculating the sentencing guidelines range, a trial court may consider all record
evidence, including the contents of a PSIR, plea admissions, and testimony presented at a
preliminary examination. People v Johnson, 298 Mich. App. 128, 131; 826 NW2d 170 (2012). A
PSIR “is presumed to be accurate and may be relied on by the trial court unless effectively
challenged by the defendant.” People v Callon, 256 Mich. App. 312, 334; 662 NW2d 501 (2003).

       OV 10 must be scored for all felony offenses except those involving controlled
substances. MCL 777.22. OV 10 applies when a defendant exploited a vulnerable victim. MCL
777.40 defines OV 10 scoring as follows:

              (1) Offense variable 10 is exploitation of a vulnerable victim. Score
       offense variable 10 by determining which of the following apply and by assigning
       the number of points attributable to the one that has the highest number of points:

                (a) Predatory conduct was involved ............................................. 15 points

               (b) The offender exploited a victim’s physical disability, mental
       disability, youth or agedness, or a domestic relationship, or the offender abused
       his or her authority status ........................................................................ 10 points




                                                            -7-
              (c) The offender exploited a victim by his or her difference in size or
      strength, or both, or exploited a victim who was intoxicated, under the influence
      of drugs, asleep, or unconscious ................................................................. 5 points

               (d) The offender did not exploit a victim’s vulnerability ................ 0 points

             (2) The mere existence of 1 or more factors described in subsection (1)
      does not automatically equate with victim vulnerability.

               (3) As used in this section:

             (a) “Predatory conduct” means preoffense conduct directed at a victim, or
      a law enforcement officer posing as a potential victim, for the primary purpose of
      victimization.

             (b)       “Exploit” means to manipulate a victim for selfish or unethical
      purposes.

              (c) “Vulnerability” means the readily apparent susceptibility of a victim
      to injury, physical restraint, persuasion, or temptation.

In People v Huston, 489 Mich. 451, 464-466; 802 NW2d 261 (2011), the Michigan Supreme
Court considered what conduct warrants OV 10 scoring. The Michigan Supreme Court
explained:

      We read the statute as contemplating vulnerabilities that may arise not only out of
      a victim’s characteristics, but also out of a victim’s relationships or
      circumstances.

              MCL 777.40(1)(b) and (c) explicitly define characteristics, relationships,
      and circumstances that may make a victim susceptible to injury, physical restraint,
      persuasion, or temptation. The specified factors listed in subdivisions (b) and (c)
      relate to the inherent characteristics of the victim, as well as the victim’s
      relationships and circumstances.

             Using the statutory language as guidance, Cannon listed factors to be
      considered by a sentencing court when determining whether a victim was
      vulnerable. [People v Cannon, 481 Mich. 152, 158-159; 749 NW2d 257 (2008)].
      Those factors include the expressly listed characteristics, relationships, and
      circumstances identified in subdivisions (b) and (c), which are:

               (1) the victim’s physical disability, (2) the victim’s mental
               disability, (3) the victim’s youth or agedness, (4) the existence of a
               domestic relationship, (5) whether the offender abused his or her
               authority status, (6) whether the offender exploited a victim by his
               or her difference in size or strength or both, (7) whether the victim
               was intoxicated or under the influence of drugs, or (8) whether the
               victim was asleep or unconscious. [Id.]

                                                         -8-
              Both Cannon and the express language of MCL 777.40(2) instruct that the
       mere existence of one of the listed factors does not automatically render the
       victim “vulnerable” for purposes of scoring OV 10. Id. at 159, 749 NW2d 257.

               In contrast to subdivisions (b) and (c), subdivision (a) does not list any
       specific characteristics, relationships, or circumstances of the victim. Rather, that
       subdivision merely requires that “[p]redatory conduct was involved” in order to
       assess 15 points for OV 10. MCL 777.40(1)(a). Recognizing this notable
       distinction, Cannon explained that the factors it enumerated were not meant as an
       exhaustive list for purposes of finding “vulnerability.” Cannon, 481 Mich. at 158
       n. 11, 749 NW2d 257. Instead, Cannon clarified that

               [t]he absence of one of these factors does not preclude a finding of
               victim vulnerability when determining whether it is appropriate to
               assess 15 points for predatory conduct. Rather, the evidence must
               show merely that it was readily apparent that the victim was
               susceptible to injury, physical restraint, persuasion, or temptation.
               [Id.]

       Accordingly, to assess 15 points for OV 10, a court must find that an offender
       engaged in predatory conduct and exploited a vulnerable victim, using only the
       statutory definition of “vulnerability.” [Huston, 489 Mich. at 464-466 (some
       alterations in original).]

       With regard to a victim’s “vulnerability,” Huston held that a “defendant’s ‘predatory
conduct,’ by that conduct alone (eo ipso), can create or enhance a victim’s ‘vulnerability.’ ” Id.
at 454. In that case, the Michigan Supreme Court upheld an assessment of 15 points for OV 10
because the evidence established that before the “defendant and his cohort robbed the victim,
they were lying in wait, armed . . . and hidden from the victim, who was by herself at night in an
otherwise empty parking lot.” Id. at 454-455.

        In the case now before us, the evidence established that defendant and his cohorts
targeted the victim because of his age. A witness at trial testified that two members of the group
told the others that the victim was old and that they could take him by force. The evidence
established that the group devised and carried out a plan to attack the victim by surprise and
overwhelm him. While two members went to the front door to distract the victim and draw him
out of the side door, defendant and two others went to the back of the house to lay in wait for the
victim to come out. Circumstantial evidence established that one of the perpetrators with
defendant carried and fired a handgun. The evidence established that once the victim stepped
outside of his house, defendant and his cohorts viciously attacked him from behind.
Accordingly, because ample evidence established that defendant and his cohorts exploited the




                                                -9-
victim’s vulnerability and acted in a predatory manner against him, the trial court’s scoring of
OV 10 at 15 points was not improper. See MCL 770.40(1)(a); Huston, 489 Mich. 454-455.8

        Lastly, in his Standard 4 brief, defendant claims that the prosecution committed
prosecutorial misconduct on several occasions during defendant’s trial. We disagree. To
preserve an issue of prosecutorial misconduct for appeal, the defendant must contemporaneously
object and request a curative instruction, or move for a mistrial. People v Alter, 255 Mich. App.
194, 205; 659 NW2d 667 (2003). In this case, defendant did not contemporaneously object to
the prosecutor’s calling its witnesses to testify, never raised any issues regarding their trial
testimony, never requested any curative instructions, and never moved for a mistrial. Therefore,
defendant’s challenges to the prosecutor’s conduct are not preserved.

        Generally, claims of prosecutorial misconduct are reviewed de novo to “determine
whether defendant was denied a fair and impartial trial.” People v Cox, 268 Mich. App. 440, 450-
451; 709 NW2d 152 (2005). However, unpreserved instances of prosecutorial misconduct are
reviewed for plain error. People v Unger (On Remand), 278 Mich. App. 210, 235; 749 NW2d 272
(2008). “Issues of prosecutorial misconduct are decided case by case, with the reviewing court
examining the pertinent portion of the record and evaluating the prosecutor’s remarks in
context.” People v Noble, 238 Mich. App. 647, 660; 608 NW2d 123 (1999). Error requiring
reversal cannot be found where a curative instruction would have “alleviated any prejudicial
effect.” Callon, 256 Mich. App. at 329-330. “Curative instructions are sufficient to cure the
prejudicial effect of most inappropriate prosecutorial statements . . . and jurors are presumed to
follow their instructions.” Unger, 278 Mich. App. at 235.

        In his Standard 4 brief, defendant contends that the prosecution committed prosecutorial
misconduct by eliciting testimony from the perpetrator who testified against him at trial that was
different from the witness’s preliminary testimony. Defendant contends that the prosecutor
committed misconduct by knowingly allowing the witness to perjure himself. Defendant’s
argument lacks merit.




8
  Defendant also claims that his sentence was disproportionate. Because the trial court properly
scored OV 10, defendant’s recommended minimum sentence sentence range was 135 months to
225 months. Defendant’s sentence of 12½ year (150 months) fell within this range. “A sentence
that falls within the appropriate sentencing guidelines range is presumptively proportionate.”
People v Armisted, 295 Mich. App. 32, 51; 811 NW2d 47 (2011); see also People v Jackson, 320
Mich. App. 514, 527; ___ NW2d ___ (2017). Because defendant does not otherwise claim that
the trial court erred in scoring under the guidelines or relied on inaccurate information, this Court
must affirm the sentence. See MCL 769.34(10); People v Kimble, 470 Mich. 305, 310-311; 684
NW2d 669 (2004); see also Jackson, 320 Mich. App. at 527.
       To the extent that defendant claims counsel was ineffective for not objecting to the
scoring of OV 10, his challenge is without merit because defense counsel was “not required to
make a meritless motion or a futile objection.” Goodin, 257 Mich. App. at 433.


                                                -10-
        Perjury consists of a sworn witness making a false statement regarding any matter or
thing. MCL 750.423; see also People v Lively, 470 Mich. 248, 253-254; 680 NW2d 878 (2004).
We agree that the witness’s trial testimony differed from his preliminary examination testimony.
During the preliminary examination, the witness testified that no discussion took place during the
ride to the robbery location. At trial, the witness testified that as they drove to their destination,
the group planned to rush the man who lived at the house and steal marijuana. During
cross-examination at trial, defense counsel asked the witness whether he heard defendant say
anything while he rode in the vehicle. The witness testified that he could not remember. On
redirect examination, the witness affirmed that defendant was not the person talking about the
robbery during the ride, but others gave orders about how they were going to do the robbery.

        Despite the difference in testimonies, there is no basis to conclude that the witness
perjured himself at trial. The record reflects that the witness was interrogated by the prosecutor
in greater depth during trial and that, as a result, the witness provided more detailed information
about what transpired before, during, and after the crimes were committed. The witness’s trial
testimony differed from his terse responses to the prosecutor’s questions during the preliminary
examination regarding whether discussion took place on the ride to the robbery. Although the
testimonies differed, both were given under oath, and there is no basis to conclude which was
true. Therefore, there is no basis to conclude that the witness to perjured himself at trial, let
alone to conclude that the prosecutor knowingly allowed the witness to do so.

        Defendant next argues that the prosecutor committed misconduct by committing a Brady9
violation by withholding the content of the paramedic’s testimony and the paramedic’s report.
Defendant’s argument lacks merit.

        Defendants have a due process right to obtain exculpatory information or evidence within
the prosecutor’s control that would “raise a reasonable doubt about the defendant’s guilt.”
People v Stanaway, 446 Mich. 643, 666; 521 NW2d 557 (1994). The prosecution, however, does
not have an affirmative duty to search for evidence to aid the defendant’s case. People v
Burwick, 450 Mich. 281, 289 n 10; 537 NW2d 813 (1995). The prosecution has no obligation to
“secure discoverable information on behalf of defendant.” People v Bosca, 310 Mich. App. 1, 29;
871 NW2d 307 (2015). The prosecution need not “assist a defendant in developing potentially
exculpatory evidence.” People v Anstey, 476 Mich. 436, 461; 719 NW2d 579 (2006). Likewise,
“[t]he prosecution is not required to seek and find exculpatory evidence or assist in building or
supporting a defendant’s case, nor is it required to negate every theory consistent with
defendant’s innocence.” Bosca, 310 Mich. App. at 30 (citation and quotation marks omitted).

         In People v Chenault, 495 Mich. 142, 149-150, 155; 845 NW2d 731 (2014), the Michigan
Supreme Court explained that, to determine whether a Brady violation occurred, reviewing
courts should apply the three-factor test articulated in Strickler v Greene, 527 U.S. 263, 281-282;
119 S. Ct. 1936; 144 L. Ed. 2d 286 (1999). Thus, this Court must determine whether (1) the
prosecution suppressed evidence; (2) that was favorable to the accused; and (3) viewed in its
totality, the evidence was material. Chenault, 495 Mich. at 149-150.


9
    Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963).


                                                -11-
        In this case, the prosecution disclosed the paramedic as a witness well in advance of trial
and identified him as a member of the Lansing Fire Department. Further, the prosecution
disclosed to the trial court and defense counsel before any testimony or evidence was presented
at trial that it intended to call the witness and might seek admission of the report that he
authored. The prosecution advised the trial court and defense counsel that the report might be
submitted in redacted form depending upon whether the reported statements made by defendant
occurred during the paramedic’s treatment of defendant, or if the paramedic overheard defendant
make statements to police officers before he had received a Miranda warning. The prosecution
made clear to the trial court and defense counsel that the report might be presented as evidence
and that the prosecution lacked certainty about the origin of defendant’s statements reported
within the report. The prosecution did not withhold or suppress this evidence so that it was
unavailable to defendant. The record establishes that defense counsel expressed no surprise
regarding the paramedic testifying or that the report he authored would be submitted as evidence.
Defense counsel expressed on the record that he essentially concurred with the representations
made by the prosecution to the trial court. Under these circumstances, we conclude that the
prosecution did not suppress the evidence, and defendant failed to establish the first prong of a
Brady violation.

        Defendant also argues in his Standard 4 brief that the prosecutor committed misconduct
by eliciting testimony from a witness to prejudice defendant by creating the impression in jurors’
minds that defendant had guilt by association due to defendant’s relationship with the
perpetrators of the crimes. This argument lacks merit.

        The witness testified at trial that she was a friend of defendant and the other perpetrators
of the crimes and that, on the morning before the crime, around 1:00 a.m., the group gathered at
her house. They talked together for a while and then the boys left. The witness’s testimony
served only to establish the existing relationship between defendant and the other perpetrators of
the crimes. It is clear from the record that the prosecutor never attempted or proved defendant’s
guilt merely by his association with the other perpetrators of the crimes. Instead, the prosecutor
presented substantial evidence that placed defendant at the scene of the crime and established
that he actively participated in the robbery and home invasion. Accordingly, the prosecutor did
not commit prosecutorial misconduct as claimed by defendant.

       Affirmed.

                                                             /s/ Colleen A. O'Brien
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Cynthia Diane Stephens




                                               -12-